DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 22 September 2021, 2 November 2021 and 29 March 2022 are being considered by the examiner.

Claim Objections

Claims 2, 4 and 5 are objected to because of the following informalities:  
Each of the claims recite “the structured electronic document” without previous recitation of a “structured electronic document” and thus the limitation lacks antecedent basis.  The claim should recite first “a structured electronic document.”
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,106,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patented claims.
Below is a comparison between present claim 2 and patented claim 5:
Present claim 2
Patented claim 5
A computer system, comprising: 
A computer system, comprising: 
a display generation component; 
a display generation component; 
one or more input devices; 
an input device; 
one or more processors; and 
one or more processors; and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, via the display generation component, a user interface, wherein the user interface includes: 

an application window displaying content, and 

an icon; 
displaying, via the display generation component, a user interface, wherein the user interface includes: 

an application window displaying at least a portion of a structured electronic document, and 

an icon; 
while displaying the user interface, detecting, via the one or more input devices, an input corresponding to selection of the icon;
while displaying the user interface, detecting, via the input device, an input corresponding to selection of the icon;
and in response to detecting the input, displaying a plurality of selectable options for sharing information pertaining to the content, the plurality of selectable options including: 
and in response to detecting the input, displaying a plurality of selectable options for sharing information pertaining to the structured electronic document, the plurality of selectable options including: 
an email option that is selectable to initiate a process for sharing information pertaining to the structured electronic document via email, and 
a first option that is selectable to initiate a process for sharing information pertaining to the structured electronic document via a first communication medium, and 
a messaging option that is selectable to initiate a process for sharing information pertaining to the structured electronic document via a messaging service different from email.
a second option that is selectable to initiate a process for sharing information pertaining to the structured electronic document via a second communication medium different from the first communication medium.

wherein the first communication medium is electronic mail and the second communication medium is a short message service message.


As shown above, besides wording, the main difference between the claims is that present claim 2 recites “an email option” and “a messaging option…different from email” whereas patented claim 5 recited “electronic mail” and “short message service” where electronic mail is email and a “short message service” is a messaging option different from email.  Therefore, present claim 2 is anticipated by patented claim 5.
Claims 3-28 are similarly rejected as claim 2 above over claims 1-27 of U.S. Patent No. 11,106,326.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
7 July 2022